

116 HR 8860 IH: Strengthening VA Whistleblower Protection Act of 2020
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8860IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Pappas introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make certain improvements in the laws relating to whistleblower protection at the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Strengthening VA Whistleblower Protection Act of 2020.2.Independence of Office of Accountability and Whistleblower Protection from General CounselSubsection (e) of section 323 of title 38, United States Code, is amended—(1)by inserting (1) before The Office; and(2)by adding at the end the following new paragraphs:(2)The General Counsel of the Department shall establish an Office of General Counsel for the Office of Accountability and Whistleblower Protection. Such Office, and the employees of such Office, shall be independent of the Office of the General Counsel of the Department.(3)The General Counsel of the Department, or any employee of the Office of the General Counsel of the Department, may not directly or indirectly provide any recommendation, advisory opinion, or authoritative decision for any matter relevant to a whistleblower case under the jurisdiction of the Office and the Assistant Secretary.(4)No employee of the Office of the General Counsel of the Department may be detailed, reassigned, or otherwise employed by the Office of Accountability and Whistleblower Protection before the date that is two years after the date on which such employee ceases to be an employee of the Office of the General Counsel of the Department..3.Technical assistance and guidance for whistleblowers(a)In generalSubchapter II of chapter 7 of such title is amended by adding at the end the following new section:734.Technical assistance for whistleblowers(a)In generalThe Assistant Secretary for Accountability and Whistleblower Protection shall—(1)make all reasonable efforts to—(A)guide, advise, and assist a whistleblower regarding a whistleblower’s rights and the abilities and authorities of different entities that assist or respond to whistleblowers;(B)obtain all evidence necessary to substantiate the complaint of the whistleblower of any alleged—(i)violation of any law, rule, or regulation;(ii)gross mismanagement;(iii)waste of funds;(iv)abuse of authority; (v)specific danger to public health or safety; or(vi)censorship related to research, analysis, or technical information; and(2)provide for an optional alternative dispute resolution program, which shall include attempts to mediate resolutions or find reassignments for Department employees involved in whistleblower allegations.(b)Sharing of recordsAs part of the assistance provided under this section, the Assistant Secretary shall make all reasonable efforts to obtain and share relevant records to the claimant that the claimant adequately identifies to the Secretary.(c)Whistleblower definedIn this section, the term whistleblower has the meaning given such term in section 323(h) of this title..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item section 733 the following new item:734. Technical assistance for whistleblowers..4.Expansion of whistleblower protections(a)Clarification of prohibited personnel actionSection 731(c)(3) of title 38, United States Code, is amended by inserting making a referral to boards of licensure after negative peer review.(b)Function of Office of Accountability and Whistleblower ProtectionSection 323 of such title, as amended by section 2, is further amended—(1)in subsection (c)(1), by adding at the end the following new subparagraph:(J)Without affecting other statutory rights or remedies, issuing binding decisions for temporary relief when a Department employee demonstrates, by a preponderance of the evidence, that a prohibited personnel action was a contributing factor with respect to alleged retaliation against a Department employee by a Department supervisor.; and(2)in subsection (g), by adding at the end the following new paragraph:(5)The term prohibited personnel action has the meaning given such term in section 731(c) of this title..(c)Anti-Retaliation protection for senior executivesSubsection (e) of section 714 of such title, as amended by subsection (c), is further amended by adding at the end the following new paragraph:(4)Notwithstanding subsection (h)(1)(A), for purposes of this subsection, the term covered individual includes an individual occupying a senior executive position (as defined in section 713(d) of this title)..5.Requirement for regulationsNot later than one year after the date of the enactment of this Act, the Assistant Secretary for Accountability and Whistleblower Protection of the Department of Veterans Affairs shall issue regulations to carry out all activities under section 323 of title 38, United States Code, as amended by this Act. 